Citation Nr: 1510105	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  11-14 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been presented to reopen the previously denied claim for entitlement to service connection for arthritis of the shoulder and neck.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1976 to May 1996.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

In his May 2011 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge.  In October 2014, he withdrew his hearing request. 

The reopened issue of entitlement to service connection for arthritis of the shoulder and neck is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  Service connection for arthritis was denied in a March 1997 rating decision on the basis that the Veteran was not currently diagnosed with arthritis.  The Veteran did not appeal this decision.  

2.  Evidence received since the March 1997 denial was not previously considered by agency decision makers; is not cumulative and redundant of evidence already of record; relates to unestablished facts; and raises a reasonable possibility of substantiating his claim of service connection for arthritis of the shoulder and neck.


CONCLUSIONS OF LAW

1.  The March 1997 rating decision, which denied the Veteran's claim of service connection for arthritis, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302; 20.1103 (2014).

2.  The criteria for reopening the claim of entitlement to service connection for arthritis of the shoulder and neck have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for arthritis was denied in a March 1997 rating decision on the basis that the Veteran did not have a current diagnosis of arthritis.  New and material evidence was not received within a year of notice of the decision.  See 38 C.F.R. § 3.156(b).  The Veteran did not initiate an appeal of this decision and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  See 38 U.S.C.A. § 5108; Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

At the time of denial, the record included the Veteran's service treatment records and an April 1996 VA examination, neither of which showed a diagnosis of arthritis.  Since the March 1997 decision, the Veteran has submitted an August 2008 imaging study from the Kelsey-Seybold Clinic that provides a diagnosis for advanced degenerative joint disease (DJD) of the cervical spine.

As this medical record was not before VA at the time of the Veteran's previous denial, it is new.  As it provides evidence that the Veteran is currently diagnosed with DJD/arthritis, it is material.  

Therefore, the Board finds that the evidence received since the March 1997 denial was not previously considered by agency decision makers; is not cumulative and redundant of evidence already of record; relates to unestablished facts; and raises a reasonable possibility of substantiating his claim for service connection.  Thus, reopening of the Veteran's claim of service connection for arthritis of the shoulder and neck is warranted.  The reopened claim is further addressed in the remand section.


ORDER

The claim for entitlement to service connection for arthritis of the shoulder and neck is reopened; to this limited extent only, the appeal is granted.


REMAND

The Veteran seeks service connection for arthritis of the shoulders and neck.  The evidence of record contains an August 2008 private imaging study that provides a diagnosis of DJD of the cervical spine and a February 1994 service treatment record that documents that the Veteran sought treatment for shoulder pain.  

The evidence of record suggests that the Veteran's current DJD of the cervical spine may be related to service; however, the evidence of record is insufficient to decide the claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2014); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Thus, a remand for a VA examination and medical opinion is necessary.

Furthermore, any additional relevant private treatment records should be obtained on remand.

Accordingly, the issue is REMANDED for the following actions:

1.  The Board notes that on January 25, 2015 the Veteran authorized VA to obtain medical records from three treatment providers and referenced arthritis.  Allow these providers time to respond to VA's requests, and complete any further development as required.

2.  Then, schedule the Veteran for a VA examination by an appropriate medical professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's DJD of the cervical spine is related to his active service.

In his report, the examiner must consider and discuss the Veteran's February 1994 service treatment record that documents that he sought treatment for shoulder pain.  The examiner should also consider and discuss the Veteran's lay statements regarding his disability.

The examination report must include a complete rationale for any opinion expressed.  

3.  Finally, readjudicate the reopened claim on the merits.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


